DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Kenealy on 7/13/2022.
The application has been amended as follows: 
1. A vehicle lamp comprising: 
a light emitting unit having a light source and a light guide lens, 
wherein the light guide lens has an incidence section from which a light emitted from the light source enters inside of the light guide lens, and an emission section from which the light entered inside of the light guide lens from the incidence section is emitted to an outside, 
wherein the incidence section has a plurality of stepped portions which are radially arranged about an optical axis of a light emitted from the light source and which are inclined toward an advancing direction of the light, 
wherein the stepped portions have a form in which incidence surfaces, from which a light radially emitted from the light source enters inside of the light guide lens while parallelizing the entered light, and connecting surfaces, which are adjacent to the incidence surfaces, are alternately arranged in a radial direction,
wherein the light guide lens has a shape in which a dimension perpendicular to the optical axis in one direction is smaller than a dimension perpendicular to the optical axis and the one direction in the other direction, and is disposed in a state in which a central axis of the light guide lens coincides with the optical axis,
wherein, as rotating from the one direction to the other direction, the plurality of stepped portions have a form in which arranged intervals of the incidence surfaces and the connecting surfaces in each of the stepped portions gradually increase.
DELETE Claim 2.
DELETE Claim 3. 
Claim 4, line 1 DELETE --claim 2-- INSERT --claim 1--. 
Claim 5, line 1 DELETE --claim 2-- INSERT --claim 1--. 

Reasons for Allowance
Claims 1, 4-10 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, “wherein, as rotating from the one direction to the other direction, the plurality of stepped portions have a form in which arranged intervals of the incidence surfaces and the connecting surfaces in each of the stepped portions gradually increase”. 
The prior art teaches where the light reflecting surfaces or the light emission surfaces have stepped portions as recited, particularly with increasing intervals based on the polar angle (see Okada fig. 1a, 1b; see Nakada fig. 2 and 3). The prior art also teaches wherein the light guide lens has an incidence section with stepped portions (see Parkyn fig. 1; Steen fig. 10; Aruga fig. 1a 1b). However, the prior art does not teach where the incidence section has stepped portions with different intervals dependent on the polar angle. Additionally, claim 1 gives further context and structure, limiting the incidence surfaces to parallelize the entered light and to form connecting surfaces that are alternately arranged, being inclined toward an advancing direction of the light, etc. 
I.e. the Examiner finds that one of ordinary skill in the art would not find it obvious to modify the stepped portions of the incidence section to have increasing intervals based on the rotating from one direction to the other, particularly in light of the recited structure of the stepped portions and vehicle lamp. 
Claims 4-10 are allowed based on their dependence from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570. The examiner can normally be reached 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew J. Peerce/Primary Examiner, Art Unit 2875